Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed December 20, 2021.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Caitlin A. Thireault on March 9, 2022.
Examiner’s Amendments to the Claims:
Please amend the claims as follows:
	1. (Original) A human CD123-targeting chimeric receptor ligand, comprising an IL-3 molecule-based CD123 binding domain, a transmembrane region, and an intracellular signaling domain.  

	2. (Original) The human CD123-targeting chimeric receptor ligand according to claim 1, wherein the CD123 binding domain comprises at least 100 contiguous amino acid residues of SEQ ID NO: 1.  

having 95% to 99% identity 

	4. (Previously Presented) The human CD123-targeting chimeric receptor ligand according to claim 1, wherein the chimeric receptor ligand comprises two or more IL-3 molecule-based CD123 binding domains.  

	5. (Previously Presented) The human CD123-targeting chimeric receptor ligand according to claim 1, wherein the transmembrane region is selected from CD4, CD8, CD28, PD1, and 4-1BB transmembrane regions.  

	6. (Canceled)  

	7. (Currently Amended) The human CD123-targeting chimeric receptor ligand according to claim 1, wherein the intracellular signaling domain comprises a CD3 signaling domain, and optionally may further comprise a the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, 

	

	8. (Currently Amended) The human CD123-targeting chimeric receptor ligand according to claim 7, further comprising the co-stimulatory signaling domain 

	9. (Previously Presented) The human CD123-targeting chimeric receptor ligand according to claim 1, further comprising an extracellular signal peptide.

10-19. (Canceled)

	20. (Previously Presented) The human CD123-targeting chimeric receptor ligand according to claim 9, wherein the extracellular signal peptide comprises a CD8, GM- CSFR, CD4, or IL-3 signal peptide.


	21. (Currently Amended) A nucleic acid molecule encoding the human CD123-targeting chimeric receptor ligand according to claim 1.

	22-23. (canceled)

	24. (Previously Presented) A genetically engineered immune cell, comprising the nucleic acid molecule according to claim 21.

	25. (Canceled)

	26. (Currently Amended) The genetically engineered immune cell according to claim 24, wherein the immune cell is selected from a T-lymphocyte cell, NK cell, Page 5 of 13and immune cell from culturing and differentiation of a hematopoietic stem cell, pluripotent stem cell and embryonic stem cell, respectively.  

	27. (Previously Presented) The genetically engineered immune cell according to claim 26, wherein the immune cell is a T-lymphocyte cell.  

	28-32. (Canceled)  
  
	33. (Preciously Presented) A method for treating a tumor in a subject. comprising administering to the subject an effective amount of the genetically engineered immune cell according to claim 24.  

	34. (Canceled)  

	35. (Previously Presented) The method of claim 33, wherein the tumor is a malignant blood tumor.  

	36-37. (Canceled)  

	38. (Currently Amended) The human CD123-targeting chimeric receptor ligand according to claim 1, wherein: 
	the transmembrane region comprises a CD4, CD8, CD28, PD1, or 4-1BB transmembrane region, and 
	the intracellular signaling domain comprises a CD3 signaling domain, and optionally may further comprise a the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, 

	39. (Currently Amended) The human CD123-targeting chimeric receptor ligand according to claim 1, wherein the CD123 binding domain comprises the amino acid sequence set forth in SEQ ID NO: 1 or SEQ ID NO: 2.  

	40. (Previously Presented) The human CD123-targeting chimeric receptor ligand according to claim 1, further comprising an extracellular signal peptide and a hinge region.  

	41. (Currently Amended) The human CD123-targeting chimeric receptor ligand according to claim 40, wherein: 
, GM-CSFR, CD4, or IL-3 signal peptide;
	the hinge region is a CD8 hinge region; 
	the transmembrane region comprises a CD4, CD8, CD28, PD1, or 4-1BB transmembrane region; and 
	the intracellular signaling domain comprises a CD3 signaling domain, and optionally may further comprise a the group consisting of CD27, CD28, 4-1BB, OX40, CD30, CD40, 

	42. (Currently Amended) The human CD123-targeting chimeric receptor ligand according to claim 41, comprising:
	a) the IL-3 signal peptide, the CD123 binding domain, the CD8 hinge region, the CD8 transmembrane region, the 4-1BB co-stimulatory signaling domain, and the CD3 signaling domain, and wherein the amino acid sequence of the human CD123-targeting chimeric receptor ligand comprises SEQ ID NO: 14 or an amino acid sequence having 95%- 99% identity 
	b) the IL-3 signal peptide, the CD123 binding domain, the CD8 hinge region, the CD28 co-stimulatory signaling domain, the CD8 transmembrane region, signaling domain, and the CD3 signaling domain, and wherein the amino acid sequence of the human CD123-targeting chimeric SEQ ID NO: 16 or an amino acid sequence having 95%- 99% identity 
	c) the CD8 signal peptide, the CD123 binding domain, the CD8 hinge region, the CD8 transmembrane region, the 4-1BB co-stimulatory signaling domain, and the CD3 signaling domain, and Page 7 of 13wherein the amino acid sequence of the human CD123-targeting chimeric receptor ligand comprises SEQ ID NO: 17 or an amino acid sequence having 95%- 99% identity 
	d) the CD8 signal peptide, the CD123 binding domain, the CD8 hinge region, the CD28 co-stimulatory signaling domain, the CD8 transmembrane region, signaling domain, and the CD3 signaling domain, and wherein the amino acid sequence of the human CD123-targeting chimeric receptor ligand comprises SEQ ID NO: 19 or an amino acid sequence having 95%- 99% identity 

	43. (Currently Amended) The human CD123-targeting chimeric receptor ligand according to claim 41, comprising:
	a) the IL-3 signal peptide, the CD123 binding domain, the CD8 hinge region, the CD8 transmembrane region, the CD28 co-stimulatory signaling domain, and the CD3 signaling domain, and wherein the IL-3 signal peptide, wherein the CD123 binding domain, the CD8 hinge region, the CD8 transmembrane region, the CD28 co-stimulatory signaling domain, and the CD3 signaling domain comprise the amino acid sequences set forth as SEQ ID NOs: 3, 1, 5, 6, 10, and 8, respectively; or 
b) the CD8 signal peptide, the CD123 binding domain, the CD8 hinge region, the CD8 transmembrane region, the CD28 co-stimulatory signaling domain, and the CD3 signaling domain, wherein the CD8 signal peptide, the CD123 binding domain, the CD8 hinge region, the CD8 transmembrane region, the CD28 co-stimulatory signaling domain, and the CD3 signaling domain comprise the amino acid sequences set forth as SEQ ID NOs: 4, 1, 5, 6, 10, and 8, respectively.  

	44. (Previously Presented) A nucleic acid molecule encoding the human CD123-targeting chimeric receptor ligand according to claim 42, wherein: 
	a) the nucleic acid molecule encodes SEQ ID NO: 14 and comprises the nucleotide sequence set forth as SEQ ID NO: 33;
	b) the nucleic acid molecule encodes SEQ ID NO: 16 and comprises the nucleotide sequence set forth as SEQ ID NO: 35;
	c) the nucleic acid molecule encodes SEQ ID NO: 17 and comprises the nucleotide sequence set forth as SEQ ID NO: 36; or
	d) the nucleic acid molecule encodes SEQ ID NO: 19 and comprises the nucleotide sequence set forth as SEQ ID NO: 38.  


	45. (Currently Amended) A nucleic acid molecule 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656